1

2

3                                       UNITED STATES DISTRICT COURT

4                                           DISTRICT OF NEVADA

5                                                   ***
      LUCIA SLOAN,
6
                           Plaintiff,
7                                                     2:19-cv-01343-JAD-VCF
      vs.                                             ORDER
8     LADAH LAW FIRM PLLC, and RAMZY
      LADAH,
9
                           Defendants.
10

11
            Before the court is Plaintiff’s Proposed Discovery Plan and Scheduling Order Submitted in
12
     Compliance with LR 26-1(e) (ECF NO. 14).
13
            Accordingly,
14
            IT IS HEREBY ORDERED that a hearing on Plaintiff’s Proposed Discovery Plan and Scheduling
15
     Order Submitted in Compliance with LR 26-1(e) (ECF NO. 14) is scheduled for 10:00 AM, December
16
     10, 2019, in Courtroom 3D.
17

18
            DATED this 3rd day of December, 2019.
19
                                                           _________________________
20
                                                           CAM FERENBACH
                                                           UNITED STATES MAGISTRATE JUDGE
21

22

23

24

25
